



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 30th day of December,
2018 by and between BrightSphere Inc., a Delaware corporation with an address at
200 Clarendon Street, 53rd Floor, Boston, Massachusetts 02116 (“BrightSphere”),
and Guang Yang (the “Executive”).
1.
DEFINITIONS

In this Agreement, unless the context otherwise requires:
(i)
The following terms shall have the following meanings:

“Basic Termination Payments” means (i) the Base Salary payable to Executive
under Section 4.1(A) through the termination of employment, (ii) any expense
reimbursements under Section 4.3 for expenses reasonably incurred in the
performance of the Executive’s duties prior to termination, and (iii) the value
of any unused vacation accrued to the date of termination of employment;
“Board” means the Board of Directors of the Company or any entity controlling
the Company, including without limitation BrightSphere Investment Group plc;
“Cause” means (i) the Executive’s willful or reckless misconduct, or gross,
continuing or repeated negligence in the performance of the Executive’s duties
and responsibilities with respect to the Company, or his material failure to
carry out directions which are reasonable in light of the Executive’s primary
duties and responsibilities, or any other conduct that results in substantial
injury (monetary or otherwise) to the Company or its officers, directors,
employees or other agents; (ii) the Executive’s conviction of a felony
(including but not limited to any felony conviction occurring prior to the
Commencement Date), which has or could have a material adverse effect (monetary
or otherwise) on the Company or its officers, directors, employees or other
agents; (iii) the Executive’s embezzlement or misappropriation of funds,
commission of any material act of dishonesty, fraud or deceit, or violation of
any federal or state law applicable to the securities industry (including but
not limited to any instances of such misconduct occurring prior to the
Commencement Date); (iv) the Executive’s material breach of a legal or fiduciary
duty owed to the Company or its officers, directors, employees or other agents;
or (v) the Executive’s material breach of any provision of any agreement between
the Executive and the Company and its officers, directors, employees or other
agents, any Company policy or practice, or any applicable law. Notwithstanding
anything in the paragraph to the contrary, this paragraph is not intended to
prohibit the Executive from regular and customary critique, evaluation,
discipline, or as applicable, termination of the employment or engagement of any
officers, employees or agents in the course of the Executive’s duties for the
Company.
“COBRA” means Section 601 et seq. of the Employee Retirement Income Security Act
of 1974, as amended, and Section 4980B of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commencement Date” means December 15, 2018;
“Company” means BrightSphere, any company that is a subsidiary or holding
company (up to and including the ultimate holding company) of the Company and
any subsidiary of any


1

--------------------------------------------------------------------------------





such holding company, and any person or entity directly or indirectly
controlling, being controlled by, or under common control with BrightSphere.
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company, if any; provided, however, if there should be no
Compensation Committee, then such reference to the Compensation Committee shall
be to the Board of Directors or other authorized body or officer of the Company
performing the described function;
“Confidential Information” means any confidential information concerning the
business or affairs of the Company or concerning the Company’s customers,
clients, vendors, suppliers, business partners, advisors, consultants or
employees, including but not limited to the following: any financial information
or valuation information concerning the Company, and any other proprietary
information of the Company, including that relating to the demonstrably
anticipated business of the Company that the Executive obtains, develops or
learns in the course of the Executive’s employment by the Company and any and
all memoranda, notes, reports, documents, emails and other media containing the
foregoing. Confidential Information specifically includes: any inventions
(whether or not patentable), works of authorship, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by
the Executive during the term of the Executive’s employment, all business,
technical and financial information, including trade secrets, information about
clients, including their names, addresses and investment history; information
about employees or applicants for employment, their compensation, qualifications
and performance levels; all information regarding fees, commissions and
compensation; all investment, advisory, technical or research data, and
financial models developed by the Company and its employees; methods of
operation; manuals, books and notes regarding the Company’s products and
services; all drawings, designs, patterns, devices, methods, techniques,
compilations, processes, product specifications and guidelines, future plans,
cost and pricing information, computer programs, formulas, and equations; the
cost to the Company of supplying its products and services; written business
records, files, documents, specifications, plans and compilations of information
concerning the business of the Company; and reports, correspondence, records
account lists, price lists, budgets, indices, invoices and telephone records
that the Executive obtains, develops, or learns in the course of the Executive’s
employment by BrightSphere. “Confidential Information” shall include the
Confidential Information of any third party disclosed to the Company under
confidentiality obligations and any information which a reasonable person would
consider confidential due to the circumstances surrounding disclosure or due to
the nature of the information. Confidential Information shall not apply to
information that has been independently developed by others or has become
generally known through no wrongful act on the part of the Executive or any
other person having an obligation of confidentiality to the Company;
“Disability” means that the Executive has, for 90 consecutive days or 180 days
in any 12-month period, been disabled as a result of any mental or physical
illness in a manner which prevents him from performing the essential functions
of his job, with or without reasonable accommodation determined by an
independent qualified medical doctor selected by BrightSphere. In such
circumstances, the Executive hereby agrees to submit to a medical examination by
a qualified medical practitioner appointed by the Company and reasonably
acceptable to the Executive;


2

--------------------------------------------------------------------------------





“Good Reason” means the occurrence of one or more of the following without the
Executive’s consent, other than on account of Executive’s inability to perform
his duties on account of mental or physical disability: (i) a material reduction
of the Executive’s Base Salary, if such reduction is not related to either
individual or corporate performance; (ii) a material, adverse change to the
Executive’s current title of Chief Executive Officer of the Company; (iii) a
material change in the geographic location at which the Executive must regularly
perform services for the Company (which, for purposes of this Agreement, means a
change in Executive’s principal place of employment by 50 or more miles,
provided that such relocation materially increases the time of the Executive’s
commute); (iv) the Company’s material breach of any provision of this Agreement;
or (v) the failure to nominate the Executive to the Board of the Company or the
removal of the Executive from the Board of the Company. The Executive must
provide written notice of termination for Good Reason to the Company within
thirty (30) days after the event constituting Good Reason. The Company shall
have a period of thirty (30) days in which it may correct the act or failure to
act that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination. If the Company does not correct the act or failure to
act, the Executive may terminate his employment for Good Reason not later than
(30) days following the end of the Company’s thirty (30)-day cure period. If the
event constituting Good Reason is a material reduction in Base Salary described
in subsection (i) above, the Executive’s Base Salary for purposes of the
severance calculations shall be determined without regard to the material
reduction described in subsection (i);
“Notice Period” means the period ending sixty (60) days from the date of written
notice to terminate the Agreement;
“Term” means the period beginning on the Commencement Date and continuing
through the earlier of the fifth (5th) anniversary of the Commencement Date and
the Termination Date;
“Termination Date” means the date when the Executive ceases to be employed by
the Company;
“Trade Secrets” means proprietary data and information relating to the business
of the Company including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; and
(ii)
References to Sections are, unless otherwise stated, to sections of this
Agreement; and

(iii)
Headings to Sections are for convenience only and shall not affect the
construction or interpretation of this Agreement.

2.
EMPLOYMENT

2.1BrightSphere hereby agrees to employ the Executive and the Executive hereby
agrees to accept employment with BrightSphere, on the terms and conditions more
fully set forth herein.


3

--------------------------------------------------------------------------------





2.2The Executive’s employment will continue from the Commencement Date until the
fifth (5th) anniversary of the Commencement Date, unless earlier terminated in
accordance with the provisions of Section 5 below. Provided, however, that the
Executive’s employment is at all times on an at-will basis, and either the
Executive or BrightSphere may terminate this Agreement with or without Cause,
for any reason or no reason, consistent with the provisions of Section 5 herein.
2.3The Executive’s title shall be President and Chief Executive Officer, and the
Executive’s responsibilities shall include such duties and responsibilities that
may be assigned by the Board or its designee, consistent with the title of
President and Chief Executive Officer of a company in the asset management
business. The Executive was most recently appointed to serve as a member of the
Board on November 16, 2018 and was appointed as Executive Chair of the Board
effective November 30, 2018; his appointment will be subject to re-election in
accordance with then prevailing corporate governance procedures.
2.4The Executive will use reasonable best efforts to faithfully, diligently and
efficiently perform such duties on behalf of the Company consistent with such
office as may be assigned to the Executive from time to time by the Company. The
Executive agrees to abide by the reasonable rules, regulations, instructions,
personnel practices and policies of the Company, including without limitation
BrightSphere’s Code of Ethics as well as its Insider Trading Policy, and any
changes therein which may be adopted from time to time, all of which the
Executive was first notified in writing. The Executive’s actions as an employee
of BrightSphere shall at all times be consistent with the interests of the
Company. Under no circumstances will the Executive knowingly take any action
contrary to the best interests of the Company.
2.5The Executive may manage his investments and engage in charitable or civic
activities. All outside activities remain subject to BrightSphere’s Insider
Trading and other applicable policies. Executive must give his duties to the
Company first priority and such activities must not interfere with the
performance of his duties for the Company. Notwithstanding the foregoing, other
than with regard to the Executive’s duties to the Company, the Executive will
not accept any other employment, perform any consulting services, or serve on
the board of directors or governing body of any other for-profit business
throughout the Executive’s employment hereunder, except with the prior written
consent of the Board. Notwithstanding the foregoing, the Executive may continue
to provide services to H Plus Capital, LLC or any other investment included on
the CEO statement included in the Executive’s D&O Questionnaire during the first
three (3) months following the Commencement Date, following which time any such
involvement will divest or become passive.
2.6The Executive warrants that in entering into this Agreement and performing
the obligations hereunder, the Executive has not and will not be in breach of
any terms or obligations of any other employment or agreement. The Executive
further represents that the performance of all the terms of this Agreement and
as an employee of the Company has not, does not and will not breach any
pre-existing agreement (i) to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or (ii) to keep
in confidence proprietary information, knowledge or data acquired by the
Executive prior to employment with the Company.
3.PLACE OF WORK
The Executive shall primarily perform the duties assigned hereunder at
BrightSphere’s office presently located in Boston, Massachusetts, and is
expected to travel to and work at other Company offices and other appropriate
places within or outside the United States for reasonable periods of time.


4

--------------------------------------------------------------------------------





During the first twelve (12) months of the Term, the Company will provide
Executive with a monthly housing and travel allowance of up to Twenty Five
Thousand Dollars ($25,000).
4.
COMPENSATION AND BENEFITS

In consideration of the services performed by the Executive, and subject to
performance of the Executive’s duties and responsibilities to the Company,
BrightSphere shall provide the Executive with the compensation and benefits
described below:
4.1Compensation: The Executive’s compensation package shall consist of the
following:
(A)Base Salary: BrightSphere will pay the Executive a base salary of
$1,000,000.00 per annum (the “Base Salary”), such Base Salary to be paid in
accordance with BrightSphere’s normal payroll procedures and subject to
applicable tax deductions and withholdings. The salary shall be reviewed
annually and any modification and the amount of any modification shall be in the
Compensation Committee’s absolute discretion and notified to the Executive in
writing.
(B)Equity Compensation: Within a reasonable time following the Commencement
Date, the Executive shall be offered a nonqualified stock option to purchase
6,900,000 ordinary shares of BrightSphere Investment Group plc (the “Inducement
Award”) at an exercise price per share equal to the greater of $12.00 or the
price of one ordinary share as reported on the New York Stock Exchange (or on
any other national securities exchange on which the Stock is then listed) on the
date of grant or, if the closing price has not been reported for that date when
issued, the closing price on the day preceding the date of grant for which a
closing price is reported. Twenty percent (20%) of the Inducement Award shall be
vested on the date of grant (the “Initial Vesting Date”), with the remaining
eighty percent (80%) vesting in equal twenty percent (20%) annual installments
over a four-year period beginning on the first anniversary of the Initial
Vesting Date, subject to the Executive’s continued employment with the Company
through to such vesting date. Upon the Executive’s involuntary termination
without Cause, or the Executive’s resignation for Good Reason, within two (2)
years following a “change of control,” the next twenty percent (20%) tranche of
the Inducement Award shall vest upon the Termination Date, and the remaining
unvested portion of the Inducement Award shall be forfeited. For this purpose,
“change of control” shall have the meaning given it in the BrightSphere
Investment Group plc 2017 Equity Incentive Plan. The Inducement Award shall have
a term of five (5) years from the date of grant and will be subject to the
Company’s Clawback Policy, as in effect from time to time, which includes the
ability of the Company to clawback upon a termination of employment for Cause.
The Inducement Award is being offered (1) as a material inducement to the
Executive in connection with the Company’s hiring of the Executive as its
President and Chief Executive Officer, and as an “employment inducement” award
under New York Stock Exchange Rule 303A.08, (2) in consideration for the
post-termination noncompetition provisions of Section 6.2(B) and (3) as an
inducement grant and outside of the BrightSphere Investment Group plc 2017
Equity Incentive Plan. The Inducement Award shall be evidenced in writing by a
stock option agreement, which will include such other terms as the Board deems
appropriate.
(C)Other Incentive Compensation. The Executive may be eligible to receive one or
more cash bonus awards if the Compensation Committee, in its sole discretion,
determines that the Executive has provided exceptional performance.
Notwithstanding the foregoing, the Executive shall not be entitled to
participate in any equity compensation, annual bonus or long-term incentive plan
that is made available to other executives of the Company. Without limiting the
generality of


5

--------------------------------------------------------------------------------





the foregoing, during the Term, the Executive shall not be eligible to receive
any award under the BrightSphere Investment Group plc 2017 Equity Incentive
Plan, or any other restricted stock, restricted stock unit, option, phantom
stock or any other equity or equity-based award with respect to any securities
of BrightSphere Investment Group plc or any of its affiliates.
4.2Benefits: Except as provided herein, the Executive shall be eligible to
receive the various benefits offered by BrightSphere to its executive employees,
including holidays, vacation, medical, dental, disability and life insurance,
and such other benefits as may be determined from time to time. These benefits
may be modified or eliminated from time to time at the sole discretion of
BrightSphere. Where a particular benefit is subject to a formal plan,
eligibility to participate in and receive the particular benefit shall be
governed solely by the applicable plan document. Provided, however, should
BrightSphere have a severance plan in effect as of Executive’s termination date,
Executive will not be eligible for any payments under the plan unless otherwise
approved by the Compensation Committee in its sole discretion.
4.3Expenses: The Executive shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Company’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of
BrightSphere. The Executive shall comply with all Company policies, practices
and procedures, and all codes of ethics or business conduct applicable to the
Executive’s position, as may be in effect from time to time.
5.TERMINATION OF AGREEMENT/EMPLOYMENT
5.1Payments Upon Termination. Either party may terminate the Executive’s
employment prior to the fifth (5th) anniversary of the Commencement Date in
accordance with the provisions of this Agreement. In such event, this Section
5.1 shall set forth and govern BrightSphere’s obligations to make any
post-termination payments to the Executive on account of such termination. For
the avoidance of doubt, if the Executive continues in employment with the
Company through the fifth (5th) anniversary of this Agreement, the Agreement
shall terminate and the Executive shall have no entitlement to any payments
under this Section 5.1, other than, if the Executive’s employment is terminated,
the Basic Termination Payments.
(A)Termination for Cause: BrightSphere may terminate this Agreement and the
Executive’s employment for Cause immediately upon written notice. Upon
termination of the Executive’s employment with BrightSphere in accordance with
this Section 5.1(A), BrightSphere only shall be obligated to pay the Executive
the Basic Termination Payments. Executive shall not be entitled to receive any
other compensation or benefit, contingent or otherwise, except as otherwise
required by applicable law.
(B)Termination with Notice: Either party may terminate this Agreement and the
Executive’s employment for any reason by giving the other party not less than
sixty (60) days’ advance notice in writing. If such notice is served by either
party, BrightSphere shall be entitled, in its sole and absolute discretion, to
terminate the Executive’s employment at any time during the Notice Period and to
provide payment in lieu of notice.
(C)Termination by the Executive with Notice:
i.
Upon termination, BrightSphere shall pay the Executive the Basic Termination
Payments; and



6

--------------------------------------------------------------------------------





ii.
In the event that BrightSphere terminates this Agreement prior to the end of the
Notice Period (without Cause), it shall pay the Executive an amount equivalent
to his Base Salary and a taxable cash lump sum amount equivalent to
BrightSphere’s share of the cost of medical and dental benefits with respect to
similarly situated active employees of the Company for the remainder of the
Notice Period.

(D)By BrightSphere with Notice or by Executive for Good Reason: In the event
that BrightSphere terminates this Agreement without Cause (including in such
event that the Executive dies or is terminated as a result of Disability during
the Notice Period relating to a termination by the Company without Cause), or if
the Executive terminates this Agreement for Good Reason, BrightSphere will pay
the Executive the following:
i.
The Basic Termination Payments;

ii.
In the event that BrightSphere terminates this Agreement prior to the end of the
Notice Period (without Cause), it shall pay the Executive an amount equivalent
to his Base Salary and a taxable cash lump sum amount equivalent to
BrightSphere’s share of the cost of medical and dental benefits with respect to
similarly situated active employees of BrightSphere, for the remainder of the
Notice Period;

iii.
An amount equal to twelve (12) months of the Executive’s Base Salary at the rate
in effect immediately before the Termination Date, which shall be payable to the
Executive, subject to applicable withholdings, in equal installments in
accordance with the Company’s customary payroll schedule following the
Termination Date, commencing with the first regular payroll falling on or
following the sixtieth day after the Termination Date, with any installments
that would otherwise have been paid between the Termination Date and the date of
the first payment being paid with the first payment;

iv.
Provided that the Executive timely elects continued coverage pursuant to COBRA
under the Company’s group medical plan, the Company shall reimburse the
Executive for (or make direct payment to the carrier of) that portion of the
cost of COBRA coverage incurred by the Executive equal to the premium costs
incurred by the Company for similarly-situated active participants in the
applicable group medical plan of the Company, for the lesser of twelve (12)
months following the Termination Date and the period during which the Executive
continues to be covered by COBRA coverage. Notwithstanding the foregoing, the
benefits payable under this Section 5.1(D)(iv) shall be subject to and paid only
if and to the extent permitted by the Patient Protection and Affordable Care Act
of 2010 and other applicable law, and provided further that, at the Company’s
election, such health care continuation may be paid or reimbursed on a taxable
basis; and

v.
The Executive’s Inducement Award shall continue to vest during the Notice
Period. Continued “vesting” means that the portion of the Inducement Award that
would vest during the Notice Period were the Executive to continue in employment
through the end of the Notice Period will no longer be subject to the
requirement of continued service, but (i) except to the



7

--------------------------------------------------------------------------------





extent withheld to pay related employment taxes, the shares subject to the
Inducement Award may not be transferred until the specified vesting dates in the
applicable award agreement, and (ii) the Inducement Award will be subject to
forfeiture pursuant to the Company’s Clawback Policy or in the event of a breach
by the Executive of any restrictive covenants under this Agreement or under any
other agreement with the Company. For the avoidance of doubt, the portion of the
Inducement Award that has not vested shall be forfeited upon the Termination
Date.
(E)Resignation by the Executive Prior to Expiration of the Notice Period: Should
the Executive voluntarily resign prior to the expiration of a Notice Period
(regardless of the party providing the notice), BrightSphere shall pay the
Executive the Basic Termination Payments and the Executive shall not be entitled
to receive any other compensation or benefit, contingent or otherwise, except as
otherwise required by applicable law.
(F)Termination upon the Executive’s death or Disability. In the event that the
Executive dies during the Term or BrightSphere terminates his employment as a
result of Disability (other than during the Notice Period as set forth in
Section 5.1 (D) above), BrightSphere shall pay the Executive or his estate the
following:
1.
The Basic Termination Payments; and

2.
With respect to a termination due to the Executive’s Disability, the benefit
described in Section 5.1(D)(iv); and

(G)Release/Post-Termination Payments: The receipt of the compensation and
benefits provided in this Section 5.1 to the Executive shall be in full and
final satisfaction of the Executive’s rights and claims under this Agreement (or
otherwise). Payment of any post-termination compensation or benefits to the
Executive in excess of the Basic Termination Payments shall be in lieu of
severance. Notwithstanding anything in this Section 5, if the Executive wishes
to receive any portion of the compensation and benefits provided in this Section
5.1 in excess of the Basic Termination Benefits, the Executive (or his estate,
in the event of his death) will be required to timely execute and deliver to the
Company, and not revoke, a separation agreement substantially in the form
provided by the Company (the “Separation Agreement”). The Separation Agreement
shall include a complete customary release of claims against the Company and its
directors, officers, employees and agents (the “Release”), and noncompetition
obligations in form substantially similar to those set forth in Section 6.2(B).
The Executive shall execute the Separation Agreement and deliver it to the
Company within forty-seven (47) days following the Termination Date, and the
Release must have become effective by its terms on or before the sixtieth (60th)
day following the Termination Date, provided, however, that the Executive shall
have at least seven (7) business days to rescind acceptance of the Separation
Agreement. To the extent applicable, the Separation Agreement is intended to
constitute an agreement made in connection with the Executive’s cessation of or
separation from employment that is exempt from the definition of “noncompetition
agreement,” within the meaning of Section 24L(a) of Chapter 149 of the General
Laws of the Commonwealth of Massachusetts.
(H)Equity: Unless otherwise provided herein or at the discretion of the
Compensation Committee, the Executive’s rights and entitlements to any equity
compensation, including the Inducement Award, shall be governed by the terms of
the applicable plan and award documents,


8

--------------------------------------------------------------------------------





subject to any Clawback Policy of the Company, which includes the ability of the
Company to clawback upon a termination of employment for Cause.
5.2Resignations: Upon termination of the Executive’s employment, the Executive
will also automatically resign, and will automatically be deemed to have
resigned, from all positions with the Company (including any Board membership
positions), unless otherwise provided by the Board. The Executive hereby grants
the Company an irrevocable power of attorney (with right of substitution) to
take actions in the Executive’s name to effectuate such resignations.
5.3Upon termination (or suspension) of the Executive’s employment or this
Agreement, regardless of the reason, the Executive shall deliver to the Company
all books, documents, materials described in Section 6, and all credit cards,
keys and other property of the business of the Company which may be in the
Executive’s possession, custody or control.
6.RESTRICTIVE COVENANTS
6.1Company Confidential Information, Trade Secrets and Intellectual Property.
(A)The Executive acknowledges and agrees that during employment with the
Company, the Executive will acquire Confidential Information and Trade Secrets
in relation to the Company and that through dealing closely with customers and
clients the Executive will form close connections with and influence over those
customers and clients. The Executive acknowledges and agrees that the
Confidential Information, Trade Secrets and business relationships of the
Company are necessary for the Company to continue to operate its business. The
Executive further acknowledges and agrees that the Company has a reasonable,
necessary and legitimate business interest in protecting its Confidential
Information, Trade Secrets and business relationships and that the following
covenants are reasonable and necessary to protect such business interests and
are given for good and valuable consideration. Accordingly, the Executive will
comply with the policies and procedures of the Company for protecting
Confidential Information, Trade Secrets and not use, reproduce, distribute,
disclose or otherwise disseminate the Confidential Information and Trade Secrets
or any physical embodiments thereof other than as required by applicable law or
for the proper performance of his duties and responsibilities to the Company,
and may in no event take any action causing, or fail to take the action
necessary in order to prevent, his disclosure of any Confidential Information
and Trade Secrets disclosed to or developed by the Executive to lose its
character or cease to qualify as Confidential Information or Trade Secrets.
(B)Nothing in this Agreement prohibits or limits the Executive from initiating
communications directly with, responding to any inquiry from, volunteering
information to, or providing testimony before, the Securities and Exchange
Commission, the Department of Justice, FINRA, any other self-regulatory
organization or any other governmental, law enforcement, or regulatory
authority, regarding this agreement and its underlying facts and circumstances,
or any reporting of, investigation into, or proceeding regarding suspected
violations of law, and that the Executive is not required to advise or seek
permission from the Company before engaging in any such activity; provided,
however, in connection with any such activity, the Executive must inform such
authority that the information the Executive is providing is confidential.
(C)BrightSphere shall not seek to hold the Executive criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a Trade
Secret that is made in confidence to a Federal, State, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law. In addition, BrightSphere shall not seek to hold
the


9

--------------------------------------------------------------------------------





Executive criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a Trade Secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Finally, if the Executive files a lawsuit for retaliation for reporting a
suspected violation of law, the Executive may disclose the Trade Secret to his
attorney and use the trade secret information in the court proceeding so long as
the Executive files any document containing the Trade Secret under seal and does
not disclose the Trade Secret, except pursuant to court order.
(D)The Executive hereby assigns and transfers to the Company any and all rights,
title and interest in and to all intellectual property existing now or in the
future, including, without limitation, patent rights, copyrights, the right to
prepare derivative works, trade secret rights, sui generis database rights,
moral and artist rights, and all other intellectual and industrial property
rights of any sort in the United States and throughout the world now or
hereafter known relating to any and all research, information, client lists, and
all other investment, technical and research data any and all inventions
(whether or not patentable), works of authorship, designs, trademarks,
tradenames, domain names, processes, business plans, financial models, methods,
know-how, ideas and information made, conceived, developed or reduced to
practice, in whole or in part, by the Executive or on the Executive’s behalf for
the benefit of the Company (“Company Intellectual Property”). With regards to
any rights, title or interest that cannot be assigned pursuant to the foregoing
provision, the Executive agrees to assign and transfer without further
consideration any and all such rights, title and interest to the Company and to
take any and all such further actions as are appropriate or necessary to
accomplish the foregoing and hereby irrevocably appoints the Company to act as
the Executive’s attorney for purposes of perfecting the Company’s interest in
such Company Intellectual Property.
6.2Noncompetition.
(A)Restrictions During the Term. The Executive hereby agrees that all times
during the Term, the Executive shall not whether alone or jointly, or as a
partner, manager, member, director, officer, employee, consultant,
representative, agent or joint venturer of any other party, directly or
indirectly join, finance, invest in, lend to, be employed by, consult for, or
otherwise participate in, or be connected with, any business that competes with
the Company anywhere the Company does business and/or render services; provided
however, that this limitation shall not apply to (1) any equity interest that
Executive has in a company whose stock is publicly traded so long as Executive
does not own more than 5% of such equity, and (2) the Executive’s ownership
interest in the companies listed on the attached Exhibit 1 (which shall be
delivered to the Company no later than 7 days following execution of this
Agreement) so long as, subject to the three-month transition period in Section
2.5, Executive’s ownership is a passive interest for which Executive does not
make investment decisions and does not actively manage and does not actively
manage and for which Executive has delivered the CEO Statement included in
Executive’s D&O Questionnaire.
(B)Post-Termination Restrictions. The Executive hereby agrees that for one year
following the Term (and as further extended by applicable law), the Executive
shall not whether alone or jointly, or as a partner, manager, member, director,
officer, employee, consultant, representative, agent or joint venturer of any
other party, directly or indirectly engage or participate in any business that
competes with or is substantially similar to the business of the Company, by
engaging in any activities or services in the Covered Region that (i) are
similar to the activities and services the Executive performed or managed for
the Company at any time during the last two years of the Executive’s employment,
or (ii) may reasonably require the Executive to


10

--------------------------------------------------------------------------------





use or disclose Confidential Information. For purposes of this section, the
“Covered Region” includes any area in which the Executive provided services or
had a material presence or influence on behalf of the Company during any time
within the two years immediately preceding the termination of the Executive’s
employment with the Company; provided however, that this limitation shall not
apply to (1) any equity interest that Executive has in a company whose stock is
publicly traded so long as Executive does not own more than 5% of such equity,
and (2) the Executive’s ownership interest in the companies listed on the
attached Exhibit 1 (which shall be delivered to the Company no later than 7 days
following execution of this Agreement) so long as, subject to the three-month
transition period in Section 2.5, Executive’s ownership is a passive interest
for which Executive does not make investment decisions and does not actively
manage and for which Executive has delivered the CEO Statement included in
Executive’s D&O Questionnaire. The Executive and the Company mutually agree that
the Inducement Award is provided in consideration for, among other things, the
Executive’s post-termination noncompete obligations herein. This Section 6.2(B)
shall not be effective until after 10 (ten) business days from the date the
Executive received notice of this provision. As fair and reasonable
consideration for the Executive’s signing of this Agreement at this time, the
Company shall pay him an additional $1,000.00.
6.3Non-Solicitation. The Executive hereby agrees that all times during the Term,
the Notice Period, and for a period of twelve (12) months after expiration of
the later of the Notice Period or the Termination Date, the Executive shall not
whether alone or jointly, or as a partner, manager, member, director, officer,
employee, consultant, representative, agent or joint venturer of any other
party, directly or indirectly:
(A)Solicit, induce or in any manner attempt to solicit or induce any person
employed by or acting as a director, officer or agent of, or consultant to the
Company to leave such position and become employed or associated with any other
entity or business; or
(B)Employ or attempt to employ or negotiate or arrange the employment or
engagement by any other person, of any person who to the Executive’s knowledge
was within six months prior to the Notice Period, a director or senior employee
of the Company who was personally known to the Executive; or
(C)Solicit, interfere with, disrupt or attempt to disrupt any relationship,
contractual or otherwise, between the Company and any of its reasonably known
respective clients, customers, partners or joint venturers.
6.4The Executive agrees that the duration and geographic scope of the
restrictive provisions set forth in Section 6 herein are reasonable. In the
event that any court determines that the duration or geographic scope, or both,
are unreasonable and that such provision is to that extent unenforceable, the
Executive agrees that the provision shall remain in full force and effect for
the greatest time period and in the greatest area that would not render it
unenforceable. The Executive also agrees that damages are an inadequate remedy
for any breach of the restrictive provisions in this Agreement and that the
Company shall, whether or not it is pursuing any potential remedies at law, be
entitled to equitable relief in the form of preliminary and permanent
injunctions without bond or other security upon any actual or threatened breach
of the restrictive covenants herein.
6.5The Executive shall comply as is reasonable with (a) every applicable rule of
law in the United States of which Executive knows or reasonably should have
known and (b) the rules and regulations of the regulatory authorities of the
United States insofar as the same are applicable to


11

--------------------------------------------------------------------------------





employment hereunder and of which Executive knows or reasonably should have
known, and (c) every regulation of the Company with respect to insider trading,
of which the Executive is first notified in writing.
6.6The Executive shall not during the Term, the Notice Period and at all times
following the Termination Date:
(A)Divulge or communicate to any person or persons any Confidential Information
(except to employees of, or to attorneys, accountants or other professionals
engaged by, the Company with a need to know such information);
(B)Use any Confidential Information for the Executive’s own purposes or for any
purposes other than those of the Company; or
(C)Through any failure to exercise all reasonable due care and diligence cause
any unauthorized disclosure of any Confidential Information.
6.7All notes, memoranda, records, lists of customers and suppliers and
employees, correspondence, documents, computer and other discs and tapes, data
listing, codes, designs and drawings and other documents and material whatsoever
(whether made or created by the Executive or otherwise) belonging to the
business of the Company (and any copies of the same) (a) shall be and remain the
property of the Company, and (b) shall be delivered by the Executive to the
Company from time to time on demand and in any event on the termination of this
Agreement.
6.8The Executive shall not at any time during the Term, Notice Period, and all
times following the Termination Date make any untrue, misleading or disparaging
statement with respect to the Company (or any of its directors, officers,
employees or agents). Nor shall the Executive attribute to himself the
investment performance of any single investment or group of investments managed
by the Company or claim responsibility for having sourced, recommended, or made
any such investment or group of investments. The Company shall use its
commercially reasonable best efforts not to make, shall not authorize, and shall
instruct its directors and executive officers not to make, any untrue,
misleading or disparaging statements about the Executive at any time during the
Term, Notice Period, and at all times following the Termination Date.
Notwithstanding anything in the paragraph to the contrary, this paragraph is not
intended to prohibit the Executive from regular and customary critique,
evaluation, or discipline of any officers, directors, employees or agents in the
course of the Executive’s duties for the Company.
6.9At no time after the Termination Date shall the Executive directly or
indirectly represent himself as being interested in or employed by or in any way
connected with the Company, other than as a former employee or officer of the
Company. After the Termination Date, Executive shall not in the course of
carrying on any trade or business claim, represent or otherwise indicate any
present association with the Company for the purpose of carrying on or retaining
any business, represent or otherwise indicate any past association with the
Company, other than as a former employee or officer of the Company.
6.10From and after the Termination Date, the Executive agrees to cooperate in
the transition of his duties and in the business affairs of the Company as may
be reasonably requested by the Company. From and after the Termination Date, the
Executive shall cooperate reasonably with the Company in the defense or
prosecution of any claims or actions then in existence or that may be brought or
threatened in the future against or on behalf of the Company, including any
claims or actions against its officers, directors, agents and employees. The
Executive’s cooperation in connection with such matters, actions,


12

--------------------------------------------------------------------------------





and claims shall include, without limitation, being available (at mutually
agreeable times and locations, which agreement shall not be unreasonably
withheld by the Executive, and without unreasonably interfering with his other
professional obligations) to meet with the Company and its legal or other
designated advisors, regarding any matters in which he has been involved; to
prepare for any proceeding (including, without limitation, depositions,
consultation, discovery, or trial); to provide truthful affidavits; to assist
with any audit, inspection, proceeding, or other inquiry; and to act as a
witness to provide truthful testimony in connection with any litigation or other
legal proceeding affecting the Company. The Company shall reimburse the
Executive’s reasonable expenses incurred under this Section 6.10, including
without limitation, any attorneys’ fees incurred in connection with such
cooperation.
6.11The obligations of the Executive under this Section 6 shall survive
termination of this Agreement to the extent provided in each sub-section.
Further, the provisions of this Section 6 shall continue to apply with full
force and effect should the Executive transfer to or otherwise become employed
by any Company entity, or be promoted or reassigned to positions other than that
held by the Executive as of the Effective Date of this Agreement. The Company
shall have the right to communicate the Executive’s ongoing obligations
hereunder to any entity or individual with whom the Executive becomes employed
by or otherwise engaged following termination of employment with BrightSphere.
7.GENERAL
7.1This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the internal law of Commonwealth of Massachusetts,
without giving effect to conflict of law principles. Both parties also agree
that any action, demand, claim or counterclaim relating to the Executive’s
employment, any termination of employment and/or the terms and provisions of
this Agreement or to its alleged breach by either party, shall be commenced in
Massachusetts as set forth in Section 8 below. Both parties further acknowledge
that venue shall exclusively lie in Massachusetts and that material witnesses
and documents may be located in Massachusetts.
7.2The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. This Agreement contains the entire agreement of the parties relating
to the subject matter hereof and supersedes all oral or written employment,
consulting, change of control or similar agreements between the Executive, on
the one hand, and the Company, on the other hand, except as otherwise set forth
herein. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. This Agreement is binding upon and inures to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, although the obligations of the Executive are
personal and may be performed only by him.
7.3All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by overnight carrier, registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:








13

--------------------------------------------------------------------------------





If to the Executive:
Guang Yang

At the notice address most recently maintained on file with the Company’s Human
Resource department
If to the Company:
BrightSphere Inc.

200 Clarendon Street, 53rd Floor
Boston, Massachusetts 02116
Attn: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when delivered to the addressee.
7.4The Company shall indemnify the Executive to the full extent permitted by
applicable law and shall maintain reasonable insurance coverage (including but
not limited to directors’ and officers’ liability insurance coverage) with
respect to the Executive’s performance of his duties and responsibilities.
7.5All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. The Executive
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received under this Agreement.
7.6In the event of a change in ownership or control of the Company under Section
280G of the Code, if it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the aggregate present value of the
Payments under this Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction. No reduction shall be made unless
the reduction would provide the Executive with a greater net after-tax benefit.
The determinations under this Section 7.6 shall be made as follows:
(A)The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with Section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(B)Payments under this Agreement shall be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the economic value deliverable to the
Executive. Where more than one Payment has the same value for this purpose and
they are payable at different times, they will be reduced on a pro rata basis.
Only amounts payable under this Agreement shall be reduced pursuant to this
Section 7.6.
(C)All determinations to be made under this Section 7.6 shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the


14

--------------------------------------------------------------------------------





Executive immediately prior to the change-in-ownership or -control transaction
(the “Accounting Firm”). The Accounting Firm shall provide its determinations
and any supporting calculations both to the Company and the Executive within ten
(10) days of the transaction. Any such determination by the Accounting Firm
shall be binding upon the Company and the Executive. All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this Section 7.6 shall be borne solely by the Company.
7.7The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
8.ARBITRATION
(A)Except as provided herein, any and all disputes that arise out of or relate
to the terms of this Agreement shall be resolved through final and binding
arbitration. SUCH ARBITRATION SHALL BE IN LIEU OF ANY TRIAL BEFORE A JUDGE
AND/OR JURY, AND THE EXECUTIVE AND THE COMPANY EXPRESSLY WAIVE ALL RIGHTS TO
HAVE SUCH DISPUTES RESOLVED VIA TRIAL BEFORE A JUDGE AND/OR JURY. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, and claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
Executive’s employment with the Company or its termination. The only claims not
covered by this requirement to arbitrate disputes, which shall instead be
resolved pursuant to applicable law in a court of competent jurisdiction based
in Massachusetts, are: (i) claims for benefits under the unemployment insurance
benefits; (ii) claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policy or fund; (iii) claims under the
National Labor Relations Act; (iv) claims brought by the Company for alleged
violations of Section 6 of this Agreement; and (v) claims that may not be
arbitrated as a matter of law.
(B)Arbitration will be conducted by and before JAMS in Boston, Massachusetts in
accordance with the JAMS Employment Arbitration Rules and Procedures (the “JAMS
Rules”). To the extent that anything in this arbitration section conflicts with
any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern.
(C)During the course of arbitration, the Company will bear the cost of the
arbitrator’s fee. The arbitrator will not have authority to award attorneys’
fees unless a statute or contract at issue in the dispute authorizes the award
of attorneys’ fees to the prevailing party. In such case, the arbitrator shall
have the authority to make an award of attorneys’ fees as required or permitted
by the applicable statute or contract.
(D)The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.
9.SECTION 409A COMPLIANCE


15

--------------------------------------------------------------------------------





9.1It is intended that compensation paid or delivered to the Executive pursuant
to this Agreement is either paid in compliance with, or is exempt from, Section
409A of the Code and the regulations promulgated thereunder (“Section 409A”). If
the Executive notifies the Company (with specificity as to the reason therefor)
that he believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause him to
incur any additional tax or interest under Section 409A and the Company concurs
with such belief or the Company independently makes such determination, the
Company shall, after consultation with the Executive, to the extent legally
permitted and to the extent it is possible to timely reform the provision to
avoid taxation under Section 409A, reform such provision to attempt to comply
with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A. To the extent that any
provision hereof is modified in order to comply with or be exempt from Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
both the Executive and the Company of the applicable provision without violating
the provisions of Section 409A but in any case Executive hereby agrees that all
personal income taxes on his compensation under this Agreement and all penalties
and interest with respect to such personal income taxes, if any, are his own
responsibility. In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A, or any similar
Treasury regulations or IRS rules or regulations that replace or supersede
Treasury Regulation Section 1.409A after the Effective Date and that relate to
the same or similar subject matter as Treasury Regulation Section 1.409A.
(i)Amounts Payable On Account of Termination: To the extent necessary to comply
with Section 409A, for the purposes of determining when amounts subject to
Section 409A that are payable upon Executive’s termination of employment under
this Agreement will be paid, “termination of employment” or words of similar
import, as used in this Agreement, shall be construed as the date that Executive
first incurs a “separation from service” within the meaning of Section 409A.
(ii)Reimbursement: Any taxable reimbursement of business or other expenses as
specified under this Agreement shall be subject to the following conditions: (A)
the expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year; (B) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; (C) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit; and (D) in accordance with the policies, practices and procedures of
the Company.
(iii)Specified Employees: If the Executive is deemed on the date of termination
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment that is considered
deferred compensation subject to Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made, or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service”, and (ii) the date of
the Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, with interest thereon calculated at the long-term applicable federal rate
(annual compounding) under Section 1274(d) of the Code in effect on the date of
termination of employment, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.


16

--------------------------------------------------------------------------------





(iv)Interpretative Rules: In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
10.ACKNOWLEDGMENTS
The Executive acknowledges that: (i) the Executive received this Agreement at
least ten (10) business days prior to the date on which Section 6.2(B) is to be
effective; (ii) the Executive has the right to consult with counsel prior to
signing this Agreement; and (iii) the Executive has had a full and adequate
opportunity to read, understand and discuss with the Executive’s advisors,
including legal counsel, the


17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.
EXECUTIVE
 
 
 
 
By:
/s/ Guang Yang
 
Guang Yang
President, Chief Executive Officer and Executive Chairman
 
 
BRIGHTSPHERE INC
 
 
By:
/s/ Chris Hadley
 
Chris Hadley
Executive Vice President and Chief Talent Officer















18

--------------------------------------------------------------------------------





Exhibit 1


Investments








19